Citation Nr: 1315637	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  09-47 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for prostatitis, rated 10 percent disabling prior to October 5, 2012, and 40 percent disabling as of October 5, 2012.

2.  Entitlement to an increased rating for bilateral hearing loss, currently rated 50 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to April 1972.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing before the Board in April 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

At his April 2013 hearing, the Veteran testified that both his prostatitis and bilateral hearing loss disabilities have worsened in severity since the last examinations of record.  The Veteran was last afforded VA examinations to assess his service-connected disabilities in October 2012.  He indicated that he continues to seek treatment for both disabilities at VA.  In order to properly adjudicate the claims, VA examinations should be obtained to determine the current nature and severity of the prostatitis and bilateral hearing loss disabilities.

Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, VA outpatient treatment reports dated through October 2009 are associated with the claims file.  The Veteran testified that he has continued to seek treatment at VA for his prostatitis and hearing loss disabilities.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Obtain any available VA outpatient treatment reports dated since October 2009 and associate them with the claims file.  If the Veteran identifies any other relevant medical records, those records should also be obtained.  

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to evaluate his service-connected prostatitis.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail along with a complete rationale for any conclusions reached.  The examiner should describe the current severity of the Veteran's service-connected prostatitis.  The examiner should describe any use of an appliance required for urine leakage or incontinence, and should comment as to the frequency with which any absorbent materials must be changed.  In addition, the examiner should comment upon whether the Veteran's service-connected prostatitis results in marked interference with employment beyond that contemplated in the assigned rating. 

3.  Schedule the Veteran for a VA audiological examination to evaluate the current severity of his bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  The evaluation should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  In addition, the examiner should comment upon whether the Veteran's service-connected bilateral hearing loss results in marked interference with employment beyond that contemplated in the assigned rating. 

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

